--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1



PROMISSORY NOTE




$2,500,000.00                                                                                                                                                                                                                                                                                    
May 21, 2008
 
SonomaWest Holdings, Inc.
2064 Highway 116 North
Sebastopol, California  95472
(Hereinafter referred to as "Borrower")
 
Wachovia Bank, National Association
Shelton, Connecticut  06484
(Hereinafter referred to as “Bank")
 
Borrower promises to pay to the order of Bank, in lawful money of the United
States of America by mailing to the address specified hereinafter or wherever
else Bank may specify, the sum of Two Million, Five Hundred Thousand and No/100
Dollars ($2,500,000.00) or such sum as may be advanced and outstanding from time
to time, with interest on the unpaid principal balance at the rate and on the
terms provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this "Note").
 
USE OF PROCEEDS.  Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows: partial financing
of tax liability relating to the distribution of MetroPCS Communications Inc.
shares of stock.
 
SECURITY.  Borrower has granted or will grant Bank a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time, including, but not limited to real and
personal property collateral described in that certain Deed of Trust, Assignment
of Rents, Security Agreement and Fixture Filing (“Deed of Trust”) of even date
herewith, as modified, restated or replaced from time to time.
 
INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 2.25%, as that
rate may change from day to day in accordance with changes in the LIBOR Market
Index Rate ("Interest Rate"). "LIBOR Market Index Rate", for any day, means the
rate for 1 month U.S. dollar deposits as reported on Telerate Successor Page
3750 as of 11:00 a.m., London time, on such day, or if such day is not a London
business day, then the immediately preceding London business day (or if not so
reported, then as determined by Bank from another recognized source or interbank
quotation).
 
DEFAULT RATE.  In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
("Default Rate").  The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.
 
 
 
1

--------------------------------------------------------------------------------

 
 
INTEREST AND FEE(S) COMPUTATION.  Interest and fees, if any, shall be computed
on the basis of a 360-day year for the actual number of days in the applicable
period ("Actual/360 Computation").  The Actual/360 Computation determines the
annual effective interest yield by taking the stated (nominal) rate for a year's
period and then dividing said rate by 360 to determine the daily periodic rate
to be applied for each day in the applicable period.  Application of the
Actual/360 Computation produces an annualized effective rate exceeding the
nominal rate.
 
AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT.  Borrower authorizes Bank
to debit demand deposit account number 2000038276040 or any other account
designated in writing by Borrower, beginning July 1, 2008 for any payments due
under this Note.  Borrower further certifies that Borrower holds legitimate
ownership of this account and preauthorizes this periodic debit as part of its
right under said ownership and acknowledges and agrees that this debit is not a
set-off.
 
REPAYMENT TERMS.  This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on June 1, 2008, and continuing on
the same day of each month thereafter until fully paid.  In any event, all
principal and accrued interest shall be due and payable on May 1, 2011.
 
APPLICATION OF PAYMENTS.  Monies received by Bank from any source for
application toward payment of the Obligations shall be applied first to accrued
interest and then to principal.  If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.
 
If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.
 
DEFINITIONS.  Loan Documents.  The term "Loan Documents", as used in this Note
and the other Loan Documents, refers to the Deed of Trust and all other
documents executed in connection with or related to the loan evidenced by this
Note and any prior notes which evidence all or any portion of the loan evidenced
by this Note, and any letters of credit issued pursuant to any loan agreement to
which this Note is subject, any applications for such letters of credit and any
other documents executed in connection therewith or related thereto, and may
include, without limitation, a commitment letter that survives closing, a loan
agreement, this Note, guaranty agreements, security agreements, security
instruments, financing statements, mortgage instruments, any renewals or
modifications, whenever any of the foregoing are executed, but does not include
swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to
time).  Obligations.  The term "Obligations", as used in this Note and the other
Loan Documents, refers to any and all indebtedness and other obligations under
this Note, all other obligations under any other Loan Document(s), and all
obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between Borrower and Bank, or its affiliates, whenever
executed.  Certain Other Terms.  All terms that are used but not otherwise
defined in any of the Loan Documents shall have the definitions provided in the
Uniform Commercial Code.
 
 
 
2

--------------------------------------------------------------------------------

 
 
LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more
days.  This late charge shall not apply to payments due at maturity or by
acceleration hereof, unless such late payment is in an amount not greater than
the highest periodic payment due hereunder.
 
Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.
 
ATTORNEYS' FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Bank's
reasonable third-party expenses actually incurred to enforce or collect any of
the Obligations including, without limitation, reasonable arbitration,
paralegals', attorneys' and experts' fees and expenses, whether incurred without
the commencement of a suit, in any trial, arbitration, or administrative
proceeding, or in any appellate or bankruptcy proceeding.
 
USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be reduced to equal the maximum lawful rate, and any
amount received by Bank in excess of such rate shall be applied to principal and
then to fees and expenses, or, if no such amounts are owing, returned to
Borrower.
 
DEFAULT.  If any of the following occurs, a default ("Default") under this Note
shall exist:  Nonpayment; Nonperformance.  The failure of timely payment or
performance of the Obligations under this Note or any other Loan Document for
ten (10) days.  False Warranty.  A warranty or representation made in the Loan
Documents or furnished Bank in connection with the loan evidenced by this Note
proves materially false, or if of a continuing nature, becomes materially
false.  Cross Default.  At Bank's option, any failure of timely payment or
performance of any obligation under any other Loan Documents.  Cessation;
Bankruptcy.  The dissolution of, termination of existence of appointment of a
receiver for, assignment for the benefit of creditors of, or commencement of any
bankruptcy or insolvency proceeding by or against Borrower or any party to the
Loan Documents.  Material Capital Structure or Business Alteration.  Without
prior written consent of Bank, (i) a material alteration in the kind or type of
Borrower's business;  (ii) the sale of substantially all of the business or
assets of Borrower or a material portion (10% or more) of such business or
assets if such a sale is outside the ordinary course of business of Borrower or
more than 25% of the outstanding stock or voting power of or in any such entity
in a single transaction or a series of transactions; (iii) the acquisition of
substantially all of the business or assets or more than 25% of the outstanding
stock or voting power of any other entity; or (iv) should any Borrower enter
into any merger or consolidation.  Material Adverse Change.  Bank determines in
good faith, in its sole discretion, that the prospects for payment or
performance of the Obligations are materially impaired or there has occurred a
material adverse change in the business or prospects of Borrower, financial or
otherwise.
 
 
 
3

--------------------------------------------------------------------------------

 
 
REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien.  Foreclose its security interest as provided in the Deed of
Trust.  Acceleration Upon Default.  Accelerate the maturity of this Note and, at
Bank’s option, any or all other Obligations, other than Obligations under any
swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, which shall be due in accordance
with and governed by the provisions of said swap agreements; whereupon this Note
and the accelerated Obligations shall be immediately due and payable; provided,
however, if the Default is based upon a bankruptcy or insolvency proceeding
commenced by or against Borrower or any guarantor or endorser of this Note, all
Obligations (other than Obligations under any swap agreement as referenced
above) shall automatically and immediately be due and
payable.  Cumulative.  Exercise any rights and remedies as provided under the
Note and other Loan Documents, or as provided by law or equity.
 
ANNUAL FINANCIAL STATEMENTS.  Borrower shall deliver to Bank, within 90 days
after the close of each fiscal year, audited financial statements reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement and statement of cash flows, with supporting
schedules and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year.  All such statements shall be reviewed by an independent
certified public accountant reasonably acceptable to Bank.  The opinion of such
independent certified public accountant shall not be acceptable to Bank if
qualified due to any limitations in scope imposed by Borrower or any other
person or entity. Any other qualification of the opinion by the accountant shall
render the acceptability of the financial statements subject to Bank's approval.
 
TAX RETURNS.  Borrower shall deliver to Bank, within 15 days of filing or on
October 15th of each year, whichever is earlier, complete copies of federal and
state tax returns, as applicable, together with all schedules thereto, each of
which shall be signed and certified by Borrower to be true and complete copies
of such returns.  In the event an extension is filed, Borrower shall deliver a
copy of the extension within 30 days of filing.
 
PROPERTY REPORTS.  Borrower shall deliver to Bank, within 30 days after the
close of each fiscal year and, if requested by Bank, within 30 days after the
end of each fiscal quarter, rent roll financial statements relating to the
operation of the Property, including, without limitation, a balance sheet,
income and expense statement and statement of cash flows, with supporting
schedules; and summary of leases, as applicable; all in reasonable detail,
prepared in conformity with generally accepted accounting principles, applied on
a basis consistent with that of the preceding year.
 
FINANCIAL AND OTHER INFORMATION.  Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower's
financial condition.  Such information shall be true, complete, and accurate.
 
 
 
4

--------------------------------------------------------------------------------

 
 
WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank.  No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion.  Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.
 
Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of the Borrower, or if there is more than one Borrower,
without the consent of at least one Borrower; and further provided, if there is
more than one Borrower, Bank may not enter into a modification of this Note
which increases the burdens of a Borrower without the consent of that Borrower.
 
MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank.  In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank.  Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank's prior written consent is null and void.  Any assignment
shall not release Borrower from the Obligations.  Organization;
Powers.  Borrower represents that Borrower (i) is a corporation duly organized,
validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization; (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its
 
 
 
5

--------------------------------------------------------------------------------

 
 
obligations under this Note and any other Loan Document to which it is a party.
Compliance with Laws.  Borrower represents that Borrower is in compliance in all
material respects with all federal, state and local laws, rules and regulations
applicable to its properties, operations, business, and finances, including,
without limitation, any federal or state laws relating to liquor (including 18
U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801, et seq.) and/or
any commercial crimes; all applicable federal, state and local laws and
regulations intended to protect the environment; and the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), if applicable.  None of
Borrower, or any subsidiary or affiliate of Borrower is a Sanctioned Person or
has any of its assets in a Sanctioned Country or does business in or with, or
derives any of its operating income from investments in or transactions with,
Sanctioned Persons or Sanctioned Countries in violation of economic sanctions
administered by OFAC.  The proceeds from the Loan will not be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Country. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Sanctioned
Country” means a country subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml, or as
otherwise published from time to time. “Sanctioned Person” means (i) a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC. Applicable Law; Conflict Between
Documents. This Note and, unless otherwise provided in any other Loan Document,
the other Loan Documents shall be governed by and interpreted in accordance with
the laws of the State of California.  If the terms of this Note should conflict
with the terms of any loan agreement or any commitment letter that survives
closing, the terms of this Note shall control.  Swap Agreements.  All swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time), if
any, between Borrower and Bank or its affiliates are independent agreements
governed by the written provisions of said swap agreements, which will remain in
full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of this Note, except as otherwise
expressly provided in said written swap agreements, and any payoff statement
from Bank relating to this Note shall not apply to said swap agreements except
as otherwise expressly provided in such payoff
statement.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in the Bank’s address on the first page
hereof.  Severability.  If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document.  Payments.  All payments shall be mailed to
Bank at Commercial Payment Processing Center, Linden Center, 100 N. Main Street,
Winston Salem, NC 27101, NC6885; or other such address as provided by Bank in
writing.  Notices.  Any notices to Borrower shall be sufficiently given, if in
writing and mailed or delivered to the Borrower's address shown above or such
other address as provided hereunder, and to Bank, if in writing and mailed or
delivered to Wachovia Bank, National Association, 5 Research Drive, Shelton,
Connecticut 06484 or such other address as Bank may specify in writing from time
to time.  In the event that Borrower changes Borrower's address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid.  Plural; Captions.  All
references in the Loan Documents to Borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term "person" shall mean any individual, person or entity.  The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan
Documents.  Advances.  Bank may, in its sole discretion, make other advances
which shall be deemed to be advances under this Note, even though the stated
principal amount of this Note may be exceeded as a result thereof.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Posting of Payments.  All payments received during normal banking hours after
2:00 p.m. local time at the address for payments set forth above shall be deemed
received at the opening of the next banking day.  Joint and Several
Obligations. If there is more than one Borrower, each is jointly and severally
obligated together with all other parties obligated for the Obligations.  Fees
and Taxes.  Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Patriot Act Notice.  To help
fight the funding of terrorism and money laundering activities, Federal law
requires all financial institutions to obtain, verify, and record information
that identifies each person who opens an account.  For purposes of this section,
account shall be understood to include loan accounts.  Final Agreement.  This
Note and the other Loan Documents represent the final agreement between the
parties with respect to the subject matter thereof and may not be contradicted
by evidence of prior, contemporaneous or subsequent agreements of the
parties.  There are no unwritten agreements between the parties.
 
ARBITRATION.  Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto (a “Dispute”) shall be
resolved by binding arbitration conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (the “AAA”) and the Federal Arbitration Act.  Disputes
may include, without limitation, tort claims, counterclaims, a dispute as to
whether a matter is subject to arbitration, or claims arising from documents
executed in the future, but shall specifically exclude claims brought as or
converted to class actions.  A judgment upon the award may be entered in any
court having jurisdiction.  Notwithstanding the foregoing, this arbitration
provision does not apply to disputes under or related to swap
agreements.   Special Rules.  All arbitration hearings shall be conducted in the
city named in the address of Bank first stated above.  A hearing shall begin
within 90 days of demand for arbitration and all hearings shall conclude within
120 days of demand for arbitration.  These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of 60
days.  The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.00.  Arbitrators
shall be licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA.  The parties do not waive applicable Federal or
state
 
 
 
7

--------------------------------------------------------------------------------

 
 
substantive law except as provided herein.  Preservation and Limitation of
Remedies. Notwithstanding the preceding binding arbitration provisions, the
parties agree to preserve, without diminution, certain remedies that any party
may exercise before or after an arbitration proceeding is brought.  The parties
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable: (i)
all rights to foreclose against any real or personal property or other security
by exercising a power of sale or under applicable law by judicial foreclosure
including a proceeding to confirm the sale; (ii) all rights of self-help
including peaceful occupation of real property and collection of rents, set-off,
and peaceful possession of personal property; (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy
proceeding; and (iv) when applicable, a judgment by confession of judgment.  Any
claim or controversy with regard to any party’s entitlement to such remedies is
a Dispute.  Waiver of Jury Trial.THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO
BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY
TRIAL WITH REGARD TO A DISPUTE AS TO WHICH BINDING ARBITRATION HAS BEEN
DEMANDED.
 
 
IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed under seal.
 
SonomaWest Holdings, Inc.
 
 
By:   /s/ Walker R.
Stapleton                                                                                              
       Walker R. Stapleton
Its: Chief Executive Officer
